PER CURIAM ORDER
For reasons to be stated in an opinion later to be filed, it is this 8th day of March,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Baltimore City entered on January 20, 2016, denying the State’s Motion to Compel a Witness to Testify Pursuant to Section 9-123 of the Courts and Judicial Proceedings Article, is reversed; and it is further
ORDERED that the above captioned cases, State of Maryland v. Brian Rice, State of Maryland v. Edward Nero, and State of Maryland v. Garrett Miller, be remanded to the Circuit Court for Baltimore City for entry of an order granting the motion, and for trial; and it is further
ORDERED that the stay issued by this Court be, and it is hereby, lifted, and it is further
ORDERED, that costs in this Court be paid by Appellees.